CRIST, Judge.
Appeal from the denial of a Rule 27.26 motion after an evidentiary hearing. We affirm.
Movant asserts he was denied effective assistance of counsel in that his lawyer failed to object to the admission into evidence of a ski mask. The ski mask was found near the robbery and assault scene, but it was not identified by victim. On direct appeal this same assertion was rejected by this court on the ground movant’s trial counsel had failed to object to the admission of the ski mask into evidence. State v. Crenshaw, 664 S.W.2d 224, 225-6 [5, 6] (Mo.App.1983).
The Rule 27.26 judgment is based on findings of fact which are not clearly erroneous. There was no abuse of discretion in admitting the demonstrative evidence, and movant failed to show that the outcome of his trial would have been different if counsel had objected. State v. Davis, 677 S.W.2d 370, 372 [6] (Mo.App.1984); State v. Burroughs, 673 S.W.2d 474, 477 [10] (Mo.App.1984); and see State v. Murphy, 610 S.W.2d 382, 385-6 [9, 10] (Mo.App.1980). No error of law appears. An extended opinion would have no precedential value.
Judgment affirmed in accordance with Rule 84.16(b).
SATZ, P.J., and KELLY, J., concur.